Exhibit 99.1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of SP Acquisition Holdings, Inc. We have audited the accompanying balance sheets of SP Acquisition Holdings, Inc. (a corporation in the development stage) (the “Company”) as of October 16, 2007 and March 31, 2007 and the related statements of operations, stockholders’ equity (deficiency) and cash flows for the period from April 1, 2007 to October 16, 2007 and for the period from February 14, 2007 (date of inception) to March 31, 2007 and for the cumulative period from February 14, 2007 (date of inception) to October 16, 2007. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of SP Acquisition Holdings, Inc. (a corporation in the development stage) as of October 16, 2007 and March 31, 2007, and the results of its operations and its cash flows for for the period from April 1, 2007 to October 16, 2007 and for the period from February 14, 2007 (date of inception) to March 31, 2007 and the cumulative period from February 14, 2007 (date of inception) to October 16, 2007, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note A, the balance sheet as of October 16, 2007 and the statement of stockholders equity for the period April 1, 2007 to October 16, 2007 have been restated. /s/ GRANT THORNTON LLP Edison, New Jersey October 22, 2007 (except for Note A as to which the date is January 7, 2008) 1 SP Acquisition Holdings, Inc. (a corporation in the development stage) Balance Sheets October 16, 2007 March 31, 2007 (Restated)(1) ASSETS Cash $ 1,099,670 $ 275,000 Cash held in trust 394,000,000 Prepaid expenses 6,411 Total current assets 395,106,081 275,000 Other assets, deferred offering costs 190,000 $ 395,106,081 $ 465,000 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIENCY) CURRENT LIABILITIES: Note payable to affiliate $ 250,000 $ 250,000 Advances payable to affiliate 26,818 10,436 Interest payable to affiliate 6,831 Accrued expenses 10,000 15,000 Accrued offering costs 862,934 190,000 Other payables- deferred underwriting fee 16,000,000 TOTAL CURRENT LIABILITIES 17,156,583 465,436 Common stock, subject to possible conversion, 11,999,999 shares at $9.85 per share(1) 118,199,990 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY (DEFICIENCY):(1) Preferred stock, $.001 par value; 1,000,000 authorized, none issued Common stock, $.001 par value, 200,000,000 shares authorized; 39,500,001 shares issued and outstanding (excluding 11,999,999 shares subject to possible conversion) at October 16, 2007 and 11,500,000 shares issued and outstanding at March 31, 2007 39,500 11,500 Additional paid-in capital 259,755,461 13,500 Deficit accumulated during the development stage (45,453 ) (25,436 ) Total stockholders’ equity (deficiency) 259,749,508 (436 ) $ 395,106,081 $ 465,000 See accompanying notes to the financial statements. (1)
